Citation Nr: 0624861	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for bilateral pes cavus 
with metatarsalgia and lateral foot strain.

3.  Entitlement to service connection for asbestos exposure.
 
4.  Entitlement to service connection for stomach ulcers.
 
5.  Entitlement to an initial, compensable disability rating 
for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision that, in part, denied 
service connection for residuals of a lumbar spine injury, 
for bilateral pes cavus with metatarsalgia and lateral foot 
strain, for asbestos exposure, and for stomach ulcers; and 
granted service connection for bilateral hearing loss 
evaluated as 0 percent (noncompensable) disabling effective 
November 27, 2002.  

In May 2005, the veteran and his wife testified during a 
hearing before the undersigned at the RO.  During the 
hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2005).

The appeal for service connection for residuals of a lumbar 
spine injury, stomach ulcers and for an initial compensable 
rating for bilateral hearing loss is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative when further 
action is required.



FINDINGS OF FACT

1.  The competent evidence is against a link between current 
bilateral pes cavus with metatarsalgia and lateral foot 
strain, and service.

2.  The veteran does not have a current disability related to 
claimed asbestos exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes 
cavus with metatarsalgia and lateral foot strain are not met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The criteria for service connection for a disability 
related to claimed asbestos exposure are not met.  
38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through letters issued in June and December 2003, the RO 
notified the veteran of elements of service connection and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice. Each of his claims was fully 
developed and adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the claims decided in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board finds no prejudice to the veteran in proceeding 
with a denial of service connection for bilateral pes cavus 
with metatarsalgia and lateral foot strain, and for asbestos 
exposure, as concluded below, because any question as to the 
appropriate disability rating and effective date to be 
assigned is rendered moot.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
foot claim.
 
The veteran has not been afforded an examination for his 
claimed asbestos exposure.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As discussed below, there is no competent evidence 
that the claimed condition may be related to service.  An 
examination, therefore, is not required.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Bilateral Pes Cavus with Metatarsalgia and Lateral Foot 
Strain

Service medical records report no complaints, or findings of 
foot strain or bilateral pes cavus with metatarsalgia.

X-rays taken in August 2003 revealed bilateral base scavous 
deformity of each foot.

During an August 2003 VA examination, the veteran complained 
of pain in the balls of his feet and on the sides of his 
feet.  The examiner noted no history of profiles or of 
injuries while in service, and diagnosed pes cavus type foot 
structure with secondary metatarsalgia and lateral foot 
strain.  The examiner opined that this was not related to 
military service in any way, noting that the veteran's foot 
structure simply lent itself to the current symptoms.

In May 2005, the veteran testified that his feet hurt all the 
time, and that he had trouble wearing combat boots without 
arch supports in service.

While the veteran is competent to report foot trouble both 
during and after service, as a lay person he is not competent 
to render a probative opinion on a medical matter, such as 
the etiology of his current bilateral pes cavus with 
metatarsalgia and lateral foot strain.  See Bostain, 11 Vet. 
App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Because the only competent opinion is against the claim, the 
preponderance of the evidence is against the grant of service 
connection.  Reasonable doubt does not arise, and the claim 
is denied.  38 U.S.C.A. § 5107(b).

C.  Asbestos Exposure

Service medical records contain no diagnosis of any 
respiratory disorder, other than a common cold or virus.

Private medical records show a diagnosis of chronic rhinitis 
in December 1996, and of fatigue and malaise of unclear 
etiology in April 1999.

In May 2005, the veteran testified that he was exposed to 
asbestos while wearing heat gloves after firing artillery for 
a while in service, and that the canisters would become 
pretty hot.  The canisters would pile up behind the cannon, 
and then had to be cleared away.  The veteran testified that 
he had tingling and numbness in his hands, as well as 
shortness of breath.

What is missing in this case is competent evidence of a 
current diagnosis of any disability that is due to claimed 
asbestos exposure.  Neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical opinion that would, in fact, establish a 
diagnosis of any respiratory disorder, or other disability, 
despite being asked or invited to present or identify such 
evidence via the VA's June 2003 letter.

Although the veteran has testified that he has numbness and 
tingling in his hands and shortness of breath, he is a 
layperson, and lacks the requisite medical knowledge to 
provide an opinion as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
notwithstanding the veteran's assertions, there is no 
competent evidence that he currently has a disability, or 
signs and symptoms of a disability, due to claimed asbestos 
exposure.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
38 C.F.R. § 3.304(f).

Because there is no competent evidence of a current diagnosis 
of a disability due to claimed asbestos exposure, the 
preponderance of the evidence is against the claim.  The 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for bilateral pes cavus with metatarsalgia 
and lateral foot strain is denied.

Service connection for a disability due to claimed asbestos 
exposure is denied.



REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

There is current medical evidence of a back disability.  The 
veteran's testimony and statements from service comrades 
provide competent evidence of a back injury in service.  The 
veteran has testified to a continuity of back symptomatology 
since the in-service injury.  An examination is needed to 
obtain a competent opinion as to whether any current back 
disability is related to an in-service injury.  Buchanon v. 
Nicholson, No. 05-7174 (Fed. Cir. Jun. 14, 2006). 

With regard to the veteran's claim for service connection for 
stomach ulcers, the veteran contends that service connection 
is warranted on the basis that he first had stomach trouble 
while doing a lot of funeral details in service; and that, 
ever since, he still had stomach trouble, particularly when 
he was nervous.  The veteran also indicated that he went on 
sick call, and that he ate whatever food was presented in the 
cafeteria.

The veteran is competent to testify that he continues to have 
stomach trouble.

The Board notes that service medical records show that the 
veteran complained of stomach pain that could be related to 
ulcer in November 1978, and that he was treated for acid 
indigestion.  He also complained of stomach aches for three 
weeks in April 1978.  His service medical records at 
enlistment in June 1977 note inguinal aches. 

Under these circumstances, the Board finds that a VA 
examination is needed to determine whether the veteran has a 
stomach ulcer that either had its onset during service or is 
related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2005).  

In August 2003, the veteran was afforded a VA examination to 
evaluate the severity of his service-connected bilateral 
hearing loss.  The report of that examination shows a mild 
sloping to severe high frequency sensorineural hearing loss 
in the right ear, and a sloping to severe high frequency 
sensorineural hearing loss in the left ear.  Since then, the 
veteran has reported, on more than one occasion, a worsening 
of his bilateral hearing loss.

In May 2005, the veteran testified that his hearing loss had 
become a lot worse since his last examination, and that it 
should warrant a compensable disability rating.  

The veteran is entitled to a new examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

"If the [examination] report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes."  38 C.F.R. 
§ 4.2 (2005); see 38 C.F.R. § 19.9 (2005).  Where the Board 
makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a 'thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 
9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should schedule the 
veteran for a VA audiological 
examination, to evaluate his service-
connected bilateral hearing loss.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the examiner, and the report 
of the examination or addendum should 
note review of the claims folder.  

2.  The veteran should be afforded a VA 
gastrointestinal examination to identify 
all current disability underlying the 
veteran's current complaints of stomach 
trouble; and to determine whether it is 
at least as likely as not (50 percent 
probability or more) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service stomach pain suffered by the 
veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

3.  The veteran should be afforded a VA 
spine examination to determine whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
back disability is the result of disease 
or injury incurred or aggravated during 
service, to specifically include in-
service back injuries.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

4.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran is advised that failure, 
without good cause, to report for 
scheduled examinations could result in 
the denial of his claims.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC should issue 
a supplemental statement of the case, 
before the claims are returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


